DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Claims 1-20 are pending in the application. 
Claim 12 is withdrawn from consideration. 
Claims 1-11 and 13-20 are examined below.
Based on a comparison of the PGPub US 2020/0005293 A1 with applicant’s originally submitted specification, the PGPub appears to be a fair and accurate record of the applicant’s specification. Therefore, references to applicant’s specification will typically be made by this examiner as references to the PGPub. Unless otherwise noted, references to applicant’s specification as published via PGPub will be in the format [####], and references to applicant’s specification as filed will be in the format ¶## or by page and line number.
The notations in the immediately preceding paragraph apply to any future Office actions from this examiner.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Election/Restrictions
Applicant’s election without traverse of Invention I is acknowledged. 
Claim 12 is withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The restriction requirement mailed June 7, 2021 is hereby made final.

Priority
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application(s), Application No. 62/692,837 (including any material incorporated by reference), fail(s) to provide adequate support in the manner required by 35 U.S.C. § 112 for one or more claims of this application. The above-listed application fails to provide support for the independent claims (1 and 13). In particular, at least the following limitations do not appear to be disclosed:
Claim
Limitation
1,13
transmitting information pertaining to the selected printed medium, unit of value, and amount, and provided contact information and account information to a server
1,13
the server calculating the costs of a transaction based on the information
1,13
the user authorizing the transaction
1,13
the server creating an escrow account to store value sent in the transaction
1,13
the server creating a secure recipient account for a recipient

the server creating a digital means of implementing the transaction according to predetermined criteria
1,13
the server transmitting a response to the query with information about the secure recipient account and the transaction


For the above reasons, the claims affected and their dependents are being compared to the prior art based on a filing date of June 28, 2019 (the filing date of the instant application). 

Drawings
The drawings filed on June 28, 2019 are objected to under 37 CFR 1.84. Applicant's drawings appear to include color or grayscale images. These color or grayscale images have rendered poorly upon conversion from PDF to TIFF (see PAIR or the PGPub of the application, particularly Figs. 6 and 7). See PDF Guidelines for EFS-Web (2008).1 See also MPEP 608.02.VII regarding photographs and grayscale drawings. See also MPEP 608.02.VIII regarding color drawings or photographs.
The above objection to the drawings is held in abeyance pending prosecution on the merits. Presentation of arguments relative to an objection will be construed as a request to withdraw abeyance.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities: where applicant recites “cryptocurrency currency,” it appears that applicant intends to recite “cryptocurrency” or similar. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-11 and 13-20, the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites selecting a medium, a unit of value, and an amount of that unit of value; providing contact information for a recipient; providing account information; transmitting the above elements of information; calculating the cost of a transaction; authorizing the transaction; creating an escrow account; creating a recipient account; storing information about the transaction; printing                                                                                                                   secure recipient account information on the selected medium; transmitting the medium to the recipient; interpreting the recipient account; querying for information about the recipient account; responding to the query; activating the recipient account; and transferring value from the escrow account to the recipient account, which constitutes a certain method of organizing human activity (specifically, a fundamental economic principle or practice, or commercial or legal interaction). Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application 
Independent claims 13 contains limitations similar to claim 1 and is therefore rejected using the same rationale.
The dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101. The additional limitations added by these claims, such as a POS system, website, cryptocurrency, cloud storage, blockchain, QR codes, digital keys, and a QR code scanner, fail to either integrate the claims into a practical application or add an inventive concept, because the simply further define the technological environment into which the abstract idea is placed. Viewing the additional elements of the dependent claims as a combination does not add anything further than the individual elements. Therefore, the dependent claims neither practically integrate the abstract idea nor 

Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a generic algorithm defined by its intended result: “the server calculating the costs of a transaction.” This limitation is generic in that it encompasses every algorithm that accomplishes the result of calculating a cost of a transaction. However, the disclosure in the specification provides no guidance as to how this calculation is made. The algorithms themselves are black boxes lacking description. Further, the specification fails to disclose structural features common to the members of the genus so that one of skill in the art could visualize or recognize the members of the genus. Therefore, the specification does not describe the genus of algorithms in full, 
Claim 13 contains language similar to the recitation in claim 1 discussed in the immediately preceding paragraph, and claim 13 is rejected for reasons similar to those discussed above.
Claim 1 recites a generic algorithm defined by its intended result: “the server creating a digital means of implementing the transaction according to predetermined criteria.” This limitation is generic in that it encompasses every algorithm that accomplishes the result of calculating a cost of a transaction. However, the disclosure in the specification provides only inputs to the algorithm (a single example of a predetermined criterion) and outputs from the algorithm (one or more of smart contracts or multi-signature cryptocurrency wallets). The algorithms themselves are black boxes lacking description. Further, the specification fails to disclose structural features common to the members of the genus so that one of skill in the art could visualize or recognize the members of the genus. Therefore, the specification does not describe the genus of algorithms in full, clear, concise, and exact terms such that a skilled artisan would recognize that applicant was in possession of the claimed genus. See MPEP 2161.01.
Claim 13 contains language similar to the recitation in claim 1 discussed in the immediately preceding paragraph, and claim 13 is rejected for reasons similar to those discussed above.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are replete with errors. Examples of errors in the claims follow.
Applicant fails to use proper antecedent basis in the claims. Applicant refers to elements not previously claimed and reintroduces elements that have already been introduced as if they are distinct elements. In general, all recited elements should be introduced with a/an or similar language, and referenced by the/said. See MPEP 2173.05(e). For example, the elements “the one or more selected media" (claim 1, line 7), “the selected printed medium" (claim 1, line 10), and “the one or more media" (claim 1, line 24) would have been unclear to a person having ordinary skill in the art. There is 
Claim 1 would have been unclear to a person having ordinary skill in the art, because the language of the claim (“transmitting information pertaining to the selected printed medium, unit of value, and amount, and provided contact information and account information to a server”) does not make sense, grammatically.
Regarding claim 1, applicant’s recitation “the one or more media being transmitted to the recipient” would have been unclear to a person having ordinary skill in the art at the time of the invention. Because applicant switches to the passive voice for this recitation, it is unclear whether it is a positively recited step, or not. 
Claim 13 contains language similar to the recitations in claim 1 discussed in the preceding paragraphs, and claim 13 is rejected for reasons similar to those discussed above.
Further regarding claim 13, applicant’s recitation “leveraging the server to …” (eight occurrences) would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear what actions if any are required to be performed by the processor to accomplish this “leveraging.” 

Claim Interpretation
35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), 6th Paragraph
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Di Iorio (US 2019/0180269 A1) discloses a digital kiosk system for purchasing cryptocurrency gift cards.
Sharp (US 2016/0012465 A1) discloses a kiosk for sending gift cards.

Response to Amendments and Arguments
Regarding the objection to the drawings, applicant’s amendment provides drawings that are adequate for examination but not publication. Therefore, the objection is held in abeyance pending prosecution on the merits.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.uspto.gov/sites/default/files/ebc/portal/efs/pdf-guidelines.pdf